OPINION OF THE COURT
Per Curiam.
John B. D’Albora has submitted an affidavit dated October 31, 1991, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
Mr. D’Albora acknowledges that he is the subject of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts emanating from his plea of guilty in the Supreme Court, Kings County, on September 11, 1991, to the charge of petit larceny, a class A misdemeanor. As part *208of his plea agreement, Mr. D’Albora entered into a stipulation in a civil action pending against him in the Supreme Court, Kings County, under index number 14942/88, entitled Margaret Turturro and Vincent Turturro v John B. D’Albora, agreeing to make restitution in the amounts of $18,000 to Margaret and Vincent Turturro and $30,000 to the Department of Probation, State of New York, County of Bangs.
Mr. D’Albora indicates that his resignation is freely and voluntarily tendered, that he is not being subject to coercion or duress, and that he is fully aware of the implication of submitting his resignation. He acknowledges that he could not successfully defend himself on the merits against disciplinary charges based upon the underlying facts of his guilty plea.
The chief counsel for the Grievance Committee recommends that the court accept the resignation. Under the circumstances, the resignation of John B. D’Albora as a member of the Bar is accepted and directed to be filed. Accordingly, John B. D’Albora is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Copertino, JJ., concur.
Ordered that the resignation of John B. D’Albora is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, John B. D’Albora is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that John B. D’Albora shall comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, John B. D’Albora is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that pursuant to Judiciary Law § 90 (6-a), John B. D’Albora is directed to make restitution in the amounts set forth to the following persons, in accordance with the stipula*209tion entered into in a case entitled Margaret Turturro and Vincent Turturro v John B. D’Albora brought in the Supreme Court, Kings County, under index number 14942/88:
Margaret Turturro and Vincent Turturro, $18,000;
Department of Probation, State of New York, County of Kings, $30,000;
and it is further,
Ordered that pursuant to Judiciary Law §90 (6-a) (a), the respondent shall reimburse the Lawyers’ Fund for Client Protection of the State of New York for any awards made to persons whose money or property was willfully misappropriated or misapplied by him; and it is further,
Ordered that pursuant to Judiciary Law §90 (6-a) (d), this order may be entered as a civil judgment and such judgment shall be enforceable as a money judgment in any court of competent jurisdiction by any person or persons to whom payments are due hereunder in the amount set forth herein less any amount reimbursed by the Lawyers’ Fund for Client Protection, or by the Lawyers’ Fund for Client Protection in those instances where it has been subrogated to the rights of such person or persons.